Citation Nr: 0817894	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of August 2006.  This matter 
was originally on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2006; a transcript 
is of record. 

In April 2008, the Board received VA Medical Center (VAMC) 
treatment records, dated from October 1994 to August 2006.  
These records, which were from the Dallas VAMC, had 
apparently been misplaced at the RO.  With the exception of 
an October 1994 orthopedic consultation, these records were 
duplicative of what had already been associated with the 
claims file when the agency of original jurisdiction (AOJ) 
last considered the case and issued a supplemental statement 
of the case (SSOC) in November 2007.  The orthopedic 
consultation does not pertain to the issue and the Board will 
proceed with the adjudication of this claim without taking 
further action with regard to this additional evidence.  38 
C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  The competent medical evidence does not show the 
veteran's diabetes mellitus caused or aggravated his 
hypertension.

2.  The competent medical evidence does not show the 
veteran's hypertension began during service or became 
manifest to a compensable degree within one year of the 
veteran's discharge.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active 
service, may not be presumed to have been incurred during 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The AOJ provided notice to the 
veteran in correspondences dated in August 2003 and August 
2006.  In the August 2003 notice, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

In the August 2006 correspondence, the AOJ, via the Appeals 
Management Center (AMC), again advised the veteran of VA's 
and the veteran's duties under the VCAA in procuring the 
evidence relevant to his hypertension claim.  The AOJ also 
informed the veteran what the evidence needed to show to 
establish entitlement to service connection compensation 
based upon an additional disability caused or aggravated by a 
service-connected disability.  The AOJ also specifically 
requested that the veteran send any evidence or information 
he had pertaining to his hypertension claim.  Finally, the 
AOJ also informed the veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  The Board finds that the AOJ has satisfied 
the Board's remand directives as they pertained to notice 
requirements.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The record shows that the veteran's claims file was 
misplaced at some point.  In June 2003, the RO attempted to 
obtain the veteran's claims file from the Records Management 
Center (RMC) in St. Louis, Missouri.  In June 2003 and August 
2003, the RMC responded that it had no record for the 
veteran.  In correspondence dated in August 2003, the RO 
informed the veteran it was unable to locate his claims file 
and requested his assistance in rebuilding it.  Specifically, 
the RO requested that the veteran provide a copy of all 
correspondence received from VA.  In August 2003, the RO 
prepared a lost file/claim tracking sheet and a rebuilt file.  

As a result of the veteran's claims file being rebuilt, there 
are no service medical records in the file.  During the 
course of this appeal, the RO attempted to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) through a Personnel Information 
Exchange System (PIES) request.  A response from the NPRC, 
dated in August 2003, revealed that the veteran's records had 
been sent to the Pittsburgh RO in February 1982.  The veteran 
also informed the Waco RO in September 2003 that he had filed 
a claim at the Pittsburgh RO sometime around 1984.  It is not 
clear from the record whether any attempt has been made to 
obtain the veteran's claims file or any existing records from 
the Pittsburgh RO.  Despite this possibility, the Board finds 
that proceeding with a decision on the merits would result in 
no prejudice to the veteran.  At his Travel Board hearing the 
veteran denied being told in the service that he was 
hypertensive.  By the veteran's own admission, he only became 
aware he was "borderline hypertensive" in 1984.  For these 
reasons, the veteran's service medical records are not likely 
to yield any information relevant to adjudicating this claim.  
The Board, however, puts the RO on notice that the veteran 
may have records at the Pittsburgh RO.    

In response to the Board's remand, the AOJ requested records 
from both the Pittsburgh and the Dallas VAMC's, from 1970 to 
the present.  The VAMC Dallas provided the veteran's 
treatment records from that facility, dated from October 1994 
to February 2007.  In correspondence dated in June 2007, the 
Dallas VAMC indicated that the archives had been searched for 
records dating back to 1970 but that such a search was 
negative.  In September 2006, the AMC received a negative 
response from the Pittsburgh VAMC, indicating that no records 
were available there.    

The veteran was provided with a VA medical examination in 
December 2006 in satisfaction of the Board's remand.  The 
veteran also provided testimony before the undersigned 
Veteran's Law Judge at a Travel Board hearing in April 2006.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and the AOJ has 
satisfied all remand directives.  No further development is 
required to comply with the duty to notify or assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002)38 C.F.R. § 3.310(a) (2007).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In addition to the principles relating to service connection 
generally, hypertension is subject to a presumption of 
service connection in certain circumstances.  38 C.F.R. § 
3.309(a) (2007).  When hypertension is manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service, service connection shall be 
presumed.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

Analysis

In the veteran's original application for compensation 
benefits, he indicated he was seeking entitlement to service 
connection for hypertension as due to his diabetes.  At his 
Travel Board hearing, he testified that he first found out he 
had diabetes in 2003.  The veteran also testified that he had 
been told as early as 1984 he was borderline hypertensive and 
in 2002 that he had high blood pressure.  Considering that 
the veteran has asserted his hypertensin may have began prior 
to learning he had diabetes, the Board will consider the 
veteran's claim on both a direct and secondary basis.

In considering whether service connection is warranted on a 
secondary basis, the Board relies on a VA examination report, 
dated in December 2006.  In that report, Dr. S.O. discussed 
the veteran's pertinent medical history and indicated she had 
reviewed his claims file.  Dr. S.O. stated that the veteran 
had been diagnosed with hypertension in 1988 or 1989.  It is 
not clear, however, from the report where the doctor obtained 
this information.  Dr. S.O. discussed current examination 
findings, including three separate blood pressure readings.  
The doctor diagnosed essential hypertension, but concluded it 
was not caused or aggravated by his diabetes mellitus.  Dr. 
S.O. explained that the veteran's hypertension preceded his 
diabetes mellitus by many years.  The doctor also noted that 
no peer-reviewed medical journal had shown that diabetes 
caused hypertension.  

The veteran submitted medical literature in support of his 
appeal.  These articles discussed the complications resulting 
from diabetes.  One article submitted listed high blood 
pressure as one such complication.  At his Travel Board 
hearing, he questioned why service connection was not granted 
for hypertension, given that he had read diabetes mellitus 
could cause it.  

The Board also considered VAMC treatment records.  According 
to those records, in March 2003 the veteran reported for an 
agent orange examination and told the examiner he began 
experiencing tingling in the finger tips and toes four months 
earlier.  The veteran also related at that time that he had 
been diagnosed with hypertension one year earlier.  At his 
Travel Board hearing, the veteran explained that one year 
prior to the agent orange examination he was in a car 
accident and had been told he had high blood pressure at that 
time.  

The Board has considered the veteran's contentions, but finds 
no basis to grant service connection.  First, the medical 
evidence suggests that the veteran's hypertension preceded 
his diabetes mellitus, thus making it impossible for his 
diabetes to have caused it.  The earliest record of a 
diabetes mellitus diagnosis was found in the VAMC treatment 
records, dated in March 2003, yet the veteran's own 
statements suggest he was diagnosed in 2002.

Second, there is no competent medical evidence that diabetes 
mellitus causes hypertension generally.  Although the veteran 
submitted medical literature suggesting a link between the 
two, Dr. S.O. explained that no peer-reviewed journals had 
established that diabetes caused hypertension.  The Board is 
unable to give much weight to be medical articles because 
they do not pertain to the veteran's claim.  

Third, the medical evidence does not show that the service-
connected diabetes mellitus aggravated his hypertension.  The 
VAMC treatment records were negative for any such findings 
and Dr. S.O. explained that in her opinion, the veteran's 
diabetes did not aggravate his hypertension.  

As for the veteran's lay statements concerning a relationship 
between his diabetes and hypertension, the Board declines to 
give them any weight.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The evidence also does not support granting service 
connection on a direct or presumptive basis.  As noted, there 
is some discrepancy in the file as to exactly when the 
veteran first became hypertensive.  According to the records 
from the VAMC in March 2003, including the agent orange 
examination report, the veteran was diagnosed just one year 
prior.  The VA examination report, however, reflected that 
the veteran may have been diagnosed as early as 1988.  Again, 
it is not clear how the examining physician made this 
determination.  

Regardless of this discrepancy, the preponderance of the 
evidence is against finding that the hypertension began 
during service or became manifest to a compensable degree 
within one year thereafter.  Notably, the veteran testified 
that he had not been told he had high blood pressure until 
years after service.  By his own recollection, he was not 
told he had high blood pressure until approximately 1984.  
Even then, he was not told he was hypertensive, but rather 
only pre-hypertensive.  For these reasons, the Board finds 
VA's inability to obtain the service medical records has 
resulted in no prejudice because it is highly unlikely they 
would show the veteran was diagnosed with hypertension at 
that time.  Moreover, the medical evidence does not 
demonstrate that the veteran's hypertension is otherwise 
related to his active duty service as there is no competent 
medical or lay evidence linking the hypertension to his 
active service.  Thus, the Board concludes the evidence 
clearly fails to demonstrate the veteran's hypertension began 
during service or became manifest to a degree of 10 percent 
or more within a year of his discharge from service.  38 
C.F.R. § 3.309(a) (2007).  


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


